                  IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF CALIFORNIA

 CHRIS QUATRO,                                     Cause No. 1:16-cv-01213-DWM

                      Plaintiff,

 vs.                                                         ORDER

 TEHACHAPI UNIFIED SCHOOL
 DISTRICT,

                       Defendant.


       Having received no objection to the plaintiff’s calculation of daily post-

judgment interest, IT IS ORDERED:

       (1)   The plaintiff’s daily interest calculation is APPROVED, (see Doc.

85);

       (2)   Interest is awarded to plaintiff in the amount of $7.28 per day, to be

added to the total due to plaintiff as of March 18, 2020, which was $185,814.05,

until the amount is paid in full, which is to be no later than June 30, 2020.

       DATED this     14th   day of April, 2020.



                                                                  16:07 MDT
                                        ___________________________
                                        Donald W. Molloy, District Judge
                                        United States District Court
